Citation Nr: 1032537	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for 
adhesions of the peritoneum, residuals of shrapnel wound.

2.  Entitlement to service connection for peripheral neuritis of 
the bilateral upper and lower extremities, as secondary to cold 
weather injury in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the RO in 
Detroit, Michigan, which in pertinent part continued a 30 percent 
evaluation for adhesions of peritoneum, residuals of shrapnel 
wound and denied service connection for peripheral neuritis of 
both hands and feet secondary to cold weather injury.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

Following the issuance of the November 2007 rating decision, the 
RO received additional evidence, namely, a March 2008 medical 
statement from K.K. Chun, M.D.  This evidence indicates that the 
Veteran has severe bowel distention and opines that the Veteran's 
peripheral neuropathy is in part due to his frostbite injuries in 
service.  In this regard, the Board notes that the evidence is 
non-duplicative of the evidence already of record and relevant to 
the claims on appeal.  Although the new evidence appears to have 
been associated with the record prior to the RO's issuance of a 
statement of the case (SOC) in May 2009, there is no indication 
that it was ever reviewed by the RO.  Significantly, there is no 
discussion of the March 2008 medical statement anywhere in the 
SOC.  Indeed, it is not even included among the evidence listed 
on the first page of the SOC.  Moreover, the RO has not issued 
any statements of the case (SSOCs) so as to include subsequent 
consideration of this evidence.  To this end, the Board cannot 
assume that the new evidence was reviewed by the RO prior to 
adjudication/readjudication of the issues.  Where an SOC or SSOC 
is prepared before the receipt of further evidence, a new SSOC 
must be issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant to 
the issue(s) on appeal.  38 C.F.R. § 19.37(a).  Likewise, the 
Board finds that where new evidence is received following the 
issuance of a rating decision, such evidence must be reviewed 
prior to the issuance of an SOC or SSOC.  In this case, it 
appears that the RO failed to consider the newly submitted March 
2008 medical statement altogether.  There are no regulatory 
provisions for waiving review of relevant evidence received at 
and by the RO prior to transfer of records to the Board.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case is 
returned to the agency of original jurisdiction (AOJ) for 
consideration of the new evidence and the issuance of an SSOC.

As noted above, the March 2008 medical statement from Dr. Chun 
indicates that the Veteran has severe bowel distention and opines 
that the Veteran's peripheral neuropathy is in part due to his 
frostbite injuries in service.  In addition, Dr. Chun states 
that, upon request, he would provide medical documentation 
pertaining to the information outlined therein.  The Board 
observes that the claims file already contains treatment records 
dated through 2006 from Dr. Chun.  These records do not reflect 
any complaints, treatment or diagnoses relating to peritoneum 
adhesions or peripheral neuropathy.  The Board therefore finds it 
necessary on remand to request additional medical treatment 
records from Dr. Chun, specifically those records showing 
treatment for peritoneum adhesions and peripheral neuropathy.  

Furthermore, although the Veteran was afforded a VA examination 
in July 2007, this examination took place before Dr. Chun's March 
2008 medical statement was associated with the record.  As the 
March 2008 statement describes the Veteran's service-connected 
peritoneum adhesions as being more severe than shown at the July 
2007 examination, and provides a positive nexus opinion with 
respect to the peripheral neuropathy issue, the Board finds that 
a new examination is warranted to include consideration of not 
only Dr. Chun's statement, but also any supporting treatment 
records obtained on remand.  Furthermore, as to the peritoneum 
adhesions issue, it is noted that the criteria for the next-
higher rating of 50 percent under Diagnostic Code 7301 requires, 
among other things, evidence of definite partial obstruction 
shown by X-ray.  At the new examination, the examiner should 
determine whether an X-ray study is necessary in order to 
adequately evaluate the current nature and severity of the 
Veteran's service-connected peritoneum adhesions, and if so, 
order such X-rays.  The examiner should also discuss whether the 
Veteran is shown to have frequent and prolonged episodes of 
severe colic distension, nausea or vomiting following severe 
peritonitis, ruptured appendix, or perforated ulcer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should ask the Veteran to 
authorize the release of any and all 
outstanding records of private medical 
treatment from Dr. K.K. Chun relating to 
his peritoneum adhesions and peripheral 
neuropathy.  The AOJ should make an effort 
to obtain all records for which adequate 
identification and authorization is 
received.  All efforts to obtain these 
records should be documented in the claims 
file.

2.  The AOJ should then schedule the 
Veteran for an appropriate medical 
examination to evaluate the current 
severity of his peritoneum adhesions.  The 
claims file must be made available to the 
examiner and the examiner must note in the 
examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  Specifically, 
the examiner should determine whether an X-
ray study is necessary.  The examiner 
should also discuss whether the Veteran is 
shown to have any of the following 
symptoms: frequent and prolonged episodes 
of severe colic distension, nausea or 
vomiting following severe peritonitis, 
ruptured appendix, or perforated ulcer.  
The March 2008 medical statement of Dr. 
K.K. Chun should be considered.  The 
examiner should describe all findings in 
detail and explain the rationale for any 
conclusions reached.  

In addition, the AOJ should schedule the 
Veteran for an appropriate medical 
examination to assess the current nature 
and etiology of his claimed peripheral 
neuropathy of the bilateral upper and lower 
extremities.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file was reviewed.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  After reviewing the file and 
examining the Veteran, the examiner should 
render an opinion as to whether the 
Veteran's peripheral neuropathy is at least 
as likely as not (i.e., to at least a 50:50 
degree of probability) etiologically 
related (via causation or aggravation) to 
his cold weather injury of both hands and 
feet in service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In doing so, 
the examiner should be mindful that 
although the Veteran's cold injuries are 
not reflected in his service treatment 
records, these injuries may be conceded 
because the Veteran had combat service 
during World War II and his reported 
injuries are consistent with the 
circumstances, conditions, or hardships of 
such service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(b); Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In 
rendering the opinion, the examiner should 
include consideration of the March 2008 
medical statement of Dr. K.K. Chun.  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the AOJ should readjudicate 
the claims.  In doing so, the AOJ should 
consider Dr. Chun's March 2008 medical 
statement as well as all new evidence 
received since the issuance of the May 2009 
SOC.  If the benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



